Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney James Haley on July 13, 2022.
In the claims: 
Claim 4:  in claim 4, insert end period after “X2 is nitrogen” INSERT: - - . - -.
Claim 42:in claim 42 DELETE: “(or M4-associated)” and INSERT: - - or M4-associated- -.
 In claim 42, after “in a patient” INSERT :- - in need thereof- -.
Claim 43:in claim 43 DELETE: “(or M4-associated)” and INSERT: - - or M4-associated- -.
Claim 44:in claim 43 DELETE: “(or M4-associated)” and INSERT: - - or M4-associated - -.
DETAILED ACTION
This Office Action is responsive to Applicant's response to Election/Restriction, filed 5/31/2022. As filed, claims 1-19, 24, 29 and 36-44 are pending. Claims 20-23, 25-28
and 30-35 were previously canceled.
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 09/22/2020 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Election/Restrictions
Applicant’s election of Group I, claim 1-19, 24, 29, and 36-41 and the species of the formula (I) with wherein xi is N and X2 is CH,  R1 is heteroaryl, R2 is hydrogen, m is 2 and n is 1, in the reply filed on 5/31/2022 is acknowledged.  
The instantly elected species was searched and examined.  It was determined that the elected species was free of the prior art.   For this reason, the search and examination was expanded within the Markush-type claim and to consider additional species and subgenera within the generic formula of instantly claimed compounds of formula (1) in instant claims. The claims have been searched in their entirety.
Allowable Subject Matter
Claims 1-19, 24, 29, and 36-41 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), Group II: claims 42-44 directed to the  method of using  the allowable product, are hereby rejoined and fully examined for patentability under 37 CFR § 1.104.
Because a claimed invention withdrawn from consideration under 37CFR § 1.142 has been rejoined, the restriction requirement between Groups I-II as set forth in the Office action mailed on 3/30/2022 is hereby withdrawn. In view of the
withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See MPEP § 804.01.
Claims 1-19, 24, 29 and 36-44 are allowed. The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed compounds of formula (1) and method for treating an M4-mediated disease or disorder using said compounds, are novel and non-obvious over the prior art. 
The closest prior art is WP2015/118342, Aug. 2015 by Brown et al.  (cited by Applicants in IDS), which teach bicyclic aza compounds of the following general formula 1 as muscarinic M1 receptors:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The difference between the compounds of the prior art and present invention is the spirobicyclic N-heteroalkyl-piperazine- N-heteroaryl core of the compounds of the present invention while the prior art discloses compounds with a heteroaryl-piperidineazaspiro[3.4]-octane-carboxylate core. There is no motivation in the prior art to modify the prior art compounds to arrive the compounds of the present invention with a reasonable expectation of success.  The method of preparation claims include all the limitations of the allowable compound claims and therefore are also allowable.   Accordingly, the claimed invention is patentable over the prior art.  
Conclusion
In view of examiner amendment above, claims 1-19, 24, 29 and 36-44 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622